Citation Nr: 1409973	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956. 

This case has a complex procedural history, beginning with a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  That rating decision declined to reopen the Veteran's previously denied claim of service connection for a left hand disorder (then claimed as lymphangitis).  

The Board disagreed with the RO's finding that new and material evidence had not been received and subsequently issued a November 2010 decision reopening the Veteran's claim.  However, rather than reaching a decision on the merits, the Board remanded the reopened claim for additional development by the agency of original jurisdiction (AOJ).  

Thereafter, the case was returned to the Board, which issued a May 2012 decision denying service connection for a left hand disorder, which now encompassed not only lymphangitis but also trigger finger and osteoarthritis.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (CAVC), which promulgated a January 2013 Order granting the parties' Joint Motion for Remand.  In compliance with that Order, the Board has since remanded the Veteran's claim for additional records development.  The Board has also obtained Spanish-to-English translations of several private medical records, which were submitted by the Veteran in support of his claim.  

The Board finds that, for the reasons that follow, there has been substantial compliance with all prior remand instructions such that appellate review may now proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

As a final introductory matter, the Board observes that it previously requested that the AOJ develop and adjudicate the Veteran's claim for a total rating based upon individual unemployability (TDIU).  Such action has not yet been undertaken and, thus, the issue of TDIU is again referred to the AOJ.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have any currently diagnosed disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis, which manifested while he was on active duty or within a year of his military discharge, or is otherwise related to any aspect of his qualifying active service.


CONCLUSION OF LAW

The criteria for service connection for a disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file, the contents of which have been wholly converted to an electronic Veterans Benefits Management System (VBMS) efolder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every modicum of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient evidence and on what such evidence shows, or fails to show, with respect to the appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant and does not mandate a discussion of the entire record).  

In reaching the decision set forth below, the Board has assessed the credibility and weight of all relevant evidence, including medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight has not been accorded each piece of evidence contained in the record as every item does not carry the same probative value.  

Upon completing its evidentiary review, the Board has met its obligation to assess whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case it must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  .

I.  VA's Duties to Notify and Assist

In deciding this appeal, VA has met all notice and duty to assist provisions outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the CAVC held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The CAVC subsequently ruled that VCAA notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, the VCAA notice provisions were satisfied through a letter issued in November 2007, prior to the initial adjudication.  That notice letter advised the Veteran of the evidence needed to substantiate his claim, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that letter described in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained his complete service records and has undertaken exhaustive efforts to locate all post-service records that are pertinent to his claim.  This includes the majority of the Veteran's records from the VA Medical Center in San Juan dated from February 1986 to October 2013.  Such records have been added to the Veteran's claims file in express compliance with the remands issued by the CAVC and the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, the Board acknowledges that VA records dated from 1999 to 2001 and February 18-27, 2012, have not been located.  Similarly, the Veteran's purported records from the Social Security Administration (SSA) remain outstanding.  Notably, however, the AOJ has issued formal findings of unavailability with respect to each of those missing sets of records.  See Formal Findings of Unavailability dated in February 2012 (addressing missing SSA records) and December 2013 (addressing missing VA records).  The Veteran has been duly apprised of the AOJ's findings and has expressly indicated that he has no additional medical records, or other documentation, to submit in support of his appeal.  See February 6, 2014, Veteran's Correspondence.  Accordingly, the Board finds that additional efforts to obtain such documentation would only delay adjudication, without benefiting the Veteran, and, thus, should not be undertaken. 

Nor should any other evidentiary development be undertaken in support of this appeal.  The Veteran has already been afforded VA examinations in October 2008 and February 2011, which have yielded detailed clinical findings responsive to his claim.  As discussed in further detail below, the deficiencies inherent in the initial VA examination have been remedied by the one that was later conducted in accordance with the Board's November 2010 remand.  Moreover, while the Veteran has tacitly disagreed with findings contained in the subsequent (February 2011) VA examination report, he has not alleged, and the record has not otherwise shown, that it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  As such, the Board considers it unnecessary to remand for a new VA examination or medical opinion with respect to this appeal.  

Having thus established that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary.  That is because there has already been substantial compliance with the latest remand directives by virtue of the development, summarized above, and the ensuing January 2014 supplemental statement of the case (SSOC).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that SSOC, the AOJ has expressly addressed the Veteran's recently obtained VA records and all other pertinent evidence obtained since the last SSOC.  Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations,'"  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, courts presume that, "'in the absence of clear evidence to the contrary,'" public officers have "'properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Moreover, while, following the issuance of the January 2014 SSOC, the Veteran's representative has submitted an appellate brief, the arguments contained therein are wholly cumulative of those made earlier in the appeal.  As such, a waiver of initial AOJ review is unnecessary with respect to that brief submission.  Further, absent any showing to the contrary, the Board presumes the AOJ has met its obligation to consider all other evidence added to the record since the previous SSOC.  See 38 C.F.R. § 19.31 (2013).  

In further compliance with the fundamentals of due process, the Veteran has been afforded the opportunity to testify in support of his claim, but has expressly waived his right to appear at a hearing.  See December 2008 Substantive Appeal.  Notably, there is no indication that he has been otherwise denied due process at any time throughout his appeal.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been fulfilled in this case and that appellate review may thus proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran contends that he permanently injured his left hand in April 1954, during his period of active service, and that service connection is therefore warranted for his residual disorders.  

In light of the Veteran's contentions, the Board will consider whether to grant service connection for one or more of his current left hand disorders on a direct basis.  Moreover, given that one of those disorders (osteoarthritis) is expressly recognized as a chronic disease, the Board will also consider whether to grant service connection under the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.  

Having thus determined which theories of service connection are applicable in this case, the Board now turns to the underlying legal criteria.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service incurrence or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, service connection may be rebuttably presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include osteoarthritis and other arthritic disorders, may also be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

To prevail under any of the applicable theories of service connection outlined above, a claimant must meet the threshold evidentiary requirements, while the Board must assess the competency and credibility of the evidence presented so as to determine its overall weight.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted' in the record)).  

In this case, the record is replete with complaints and clinical findings of left hand and finger symptoms, which have been found to comport with diagnoses of lymphangitis and trigger finger.  As discussed in further detail below, those diagnoses were rendered prior to the perfection of the Veteran's appeal and have since been called into question.  Regardless of their ultimate validity, however, such diagnoses may still be sufficient to establish current disability in accordance with Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Moreover, even if that were not the case, the claims file also contains an additional left hand diagnosis (osteoarthritis), which has neither resolved nor been challenged by the other evidence of record.  As such, the threshold element for service connection (current disability) has clearly been met.  See Hickson, 12 Vet .App. at 253.  

The second element (in-service incurrence or aggravation) has also been satisfied.  Indeed, the Veteran's service treatment records confirm that in April 1954 he was hospitalized for swelling of the left hand, which had not been caused by trauma.  After being diagnosed with left hand cellulitis, without lymphangitis, the Veteran underwent surgery to drain an abscess on the thenar space of the affected extremity.  Subsequent service treatment records reveal that, upon his release from the hospital in May 1954, the Veteran's left hand was asymptomatic.  Moreover, he did not display any additional left hand abnormalities throughout the remainder of his active service, including during his February 1956 separation examination.  

The Board recognizes that the mere absence of pertinent complaints and clinical findings on separation is insufficient, standing alone, to discredit the Veteran's subsequent account of continuous left hand symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," such as clinical findings on a service separation examination).  Consequently, the Board has carefully considered whether the third and final requirement for service connection (in-service nexus) may be rebuttably presumed based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.

In this regard, the Board considers it significant that the earliest post-service records of treatment for such symptoms are dated in September and October 1986, more than three decades after the Veteran left the military.  See San Juan VA Medical Center Records covering the period from September 26, 1986-October 25, 1986.  Those records document a concurrent left hand injury, identified as trauma incurred "while working on a car," which necessitated a partial amputation of the second finger of the Veteran's left hand.  Id.  Additionally, those records show that the Veteran underwent surgery to treat "granulation tissue with evidence of infection or erythema."  Id.  Although that procedure did not result in any immediate complications, it precipitated years of ongoing treatment for left hand and finger symptoms.  See generally San Juan VA Medical Center Records covering the period from October 1986 to October 2013.

Notably, the Veteran has not introduced any evidence to contradict or clarify the above VA records, which indicate that his current left hand symptoms had their onset many years after his military discharge.  Moreover, since those records have been associated with the Veteran's claims file, he has expressly affirmed that he has no further information to submit in support of his claim.  See February 6, 2014, Veteran's Correspondence.  It follows that, to the extent such information exists but has not yet been obtained, the responsibility lies with the Veteran.  See Wood, 1 Vet. App. at 193 (holding that VA's duty to assist is not a one-way street).  

Having thus established that a lengthy lapse in time exists between the Veteran's military discharge and his first documented post-service treatment for left hand symptoms, the Board observes that such a prolonged period without medical complaint, while not dispositive of a claim, may be considered, along with other factors, as evidence that weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy gap in time without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

Also weighing against such a finding is the other clinical evidence of record, most notably the reports of VA examinations conducted in October 2008 and February 2011.  Those reports indicate that the Veteran's current left hand symptoms are largely attributable to degenerative changes consistent with the natural aging process.  See October 2008 VA Examination Report at 7; February 2011 VA Examination Report at 10.  Such etiological findings, in tandem with the foregoing evidence of intercurrent left hand injury, cast doubt on the Veteran's current account of continuous, post-service symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that, once the competency of lay evidence has been established, its credibility must be weighed according to factors such as self-interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, malingering, desire for monetary gain, and the demeanor of the witness).

Conversely, this theory of continuity of symptomatology has been endorsed by a private clinician with the initials "E.R.," who professes to have treated the Veteran's left hand lymphangitis, trigger finger, and osteoarthritis.  Specifically, that clinician has submitted a June 2008 statement indicating that the Veteran's left hand pathology has been manifested, both historically and currently, by a "recurrence of lymphangitis" in the affected upper extremity.  Such a finding, however, is not supported by the contemporaneous clinical evidence.  To the contrary, the Veteran's service treatment records expressly indicate that the left hand cellulitis for which he was treated in April 1954 was not accompanied by any lymphangitis.  Moreover, this has not been shown to be a recurring element of the Veteran's overall left hand disability picture at any other time throughout his active service or, indeed, the first 50 years after his discharge.  It follows that Dr. E.R.'s finding of continuous symptoms of lymphangitis is predicated on incorrect facts and is therefore entitled to no more than minimal evidentiary value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative). 

Notably, there is nothing else in the record that supports a finding of continuity of left hand symptomatology.  Accordingly, as the aforementioned evidence -- most notably, the lengthy gap in post-service treatment and the showing of intercurrent left hand injury - weighs against such a finding, the Board finds that the Veteran may not rely on that particular theory of entitlement to prevail in his service-connection claim.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.  

Nor may the Veteran prevail under any other theory of presumptive service connection.  To the contrary, he has not alleged, and the record has not otherwise shown, that he developed osteoarthritis, or another chronic left hand disorder listed under 38 C.F.R. § 3.309(a), during his active service or within a year of his military discharge.  Accordingly, the Board finds that a nexus between his current left hand pathology and active service is not presumptively established.

The Board also finds that such a relationship is not directly established in the Veteran's case.  In this regard, the Board is mindful of the positive nexus opinion rendered by the aforementioned private clinician.  Specifically, that clinician has related the Veteran's current left hand disorders to the lymphangitis that purportedly began during his active service.  See June 2008 Statement from Dr. E.R.  As discussed, however, the Veteran's service treatment records make clear that he did not develop lymphangitis while on active duty.  By thus relying on incorrect facts, the private clinician's positive nexus opinion is no more probative than his finding of continuity of symptomatology, which also is based on an erroneous premise.  See Reonal, 5 Vet. App. at 461

Even if Dr. E.R.'s opinion were not undermined by its own inaccuracies, however, the Board would still consider it to be outweighed by the other evidence of record, most notably the reports of the October 2008 and February 2011 VA examiners.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board can favor one medical opinion over another as long as it adequately explains its reasoning.). 

Specifically, the first of those VA examiners has determined that the Veteran's current lymphangitis, left trigger finger, and osteoarthritis are unrelated to his active service on the grounds that he eschewed treatment for such disorders for several decades after leaving service.  See October 2008 VA Examination Report at 8-9.  The October 2008 examiner has further opined that the Veteran's osteoarthritis is "due to the natural process of aging" and that, while the etiology of his other left hand disorders is less clear, none was caused or aggravated by his service.  Id.

The Board recognizes that the October 2008 VA report does not expressly address the Veteran's lay assertions of recurrent left hand pain, swelling, and related symptoms, which he is competent to raise.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  This omission has prompted the Board to seek a second opinion from a different VA examiner, who, in contrast with his predecessor, has expressly noted the Veteran's account of developing an in-service left hand infection, undergoing surgery to treat that condition, and then experiencing recurring symptoms of pain and swelling in the affected extremity.  See February 2011 VA Examination Report at 1-2.  The November 2011 VA examiner has also disagreed with his predecessor's diagnoses of lymphangitis and trigger finger, noting that neither is shown on X-ray, but has expressly concurred with the latter's etiological findings, opining in this regard:

It is not likely the left hand osteoarthritis was incurred in or is due to or the result of the [Veteran's]s active service including the treatment for cellulitis in service.  There is no finding of continuance of symptoms in the medical records (claim folder and VA medical electronic medical record) for more than 20 year after military service and Medical history in 1960, 6 years after incident, does not mention any left hand condition.  Evidence shows the [V]eteran was treated for an acute and transitory condition in the military service and no current residuals are shown.  X-ray findings on both hands show osteoarthritis on left hand on index finger (PIP joint) but also on the middle and little fingers (DIP joints) as well as osteoarthritis findings on his right hand on the fifth digit (DIP joint) and on left knee and right shoulder.   No traumatic event was reported to his left finger during the military and cellulitis is not linked to [degenerative joint disease].  The left index finger [degenerative changes are] most likely due to natural process of aging and not to resolved cellulitis in the military service.

	See February 2011 VA Examination Report at 10 (emphasis added).

The Board finds that the aforementioned VA opinions are collectively competent and credible and, as such, are entitled to considerable probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (noting that, in rendering a decision on appeal, the Board must analyze whether the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In reaching this determination, the Board remains mindful that October 2008 VA examiner declined to duly consider the Veteran's lay assertions.  Moreover, by assessing the Veteran with left hand disorders - lymphangitis and trigger finger --that were later refuted by X-ray, the October 2008 examiner also declined to provide the degree of diagnostic certainty required for medical opinion evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such deficiencies, however, did not extend to that examiner's discussion of whether any current left hand disorder had been caused or aggravated by the Veteran's active service.


Indeed, with respect to that crucial inquiry, both the October 2008 and November 2011 VA examiners rendered unequivocally negative opinions, which reflected an accurate understanding of the salient facts of record.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated).  The inclusion of such detailed rationales, in combination with the examiners' credentials as licensed clinicians, adds to the overall weight of their nexus opinions.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).

The probative value of the October 2008 and February 2011 examiners' opinions is further enhanced by their consistency, both internally and with respect to the other probative evidence of record.  Indeed, while the deficiencies inherent in the former opinion have been addressed by the latter, both are firmly in agreement as to the lack of any nexus between the Veteran's current left hand pathology and active service.  Moreover, as discussed previously, the Veteran has not submitted any documentation refuting those examiners' opinions, nor has he provided information that would enable VA to obtain such evidence on his behalf.  See Wood, 1 Vet. App. at 193.  

Further, there is no other competent and credible evidence that weighs against those opinions.  This includes the VA medical records that were recently obtained pursuant to the Board's September 2013 remand.  The Board acknowledges that those records document a post-service injury to the Veteran's left trigger finger, which was not addressed by the October 2008 and February 2011 VA examiners.  However, far from contradicting those examiners' negative nexus opinions, such evidence only serves to corroborate their findings that the Veteran's current left hand and finger abnormalities arose many years after his active service.  

For the foregoing reasons, the Board finds that, while the October 2008 and February 2011 VA examinations reports do not constitute the most recent additions to the claims file, they are nonetheless in line with the most up-to-date evidence of record.  As such, those reports collectively provide a sufficient evidentiary foundation upon which the Board may base its decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  

Having thus discounted the opinion from the private clinician (Dr. E.R.) and established that the October 2008 and February 2011 VA reports are probative for rating purposes, the Board considers the latter sufficient to show that the Veteran's current left hand disorders are wholly unrelated to the circumstances surrounding his in-service surgery.  Notably, there is no other competent evidence of record that establishes a direct link between any of those current disorders and his active service.  The Board recognizes that the Veteran himself believes that such a nexus exists.  However, while competent to opine on matters of common medical knowledge, he lacks the training and expertise to comment on more complex questions, such as the etiology of his current left hand disorders and their relationship, if any, to his active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to refute the findings of the December 2008 and February 2011 VA examiners.  Similarly, the Board is unable to exercise its own medical judgment to determine that any of the Veteran's left hand disorders is service-related when those VA examiners have concluded otherwise.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its independent judgment to resolve medical questions).

Accordingly, the Board finds that, while the Veteran has submitted probative evidence of current disability and in-service incurrence, he has not established a nexus between the two on either a presumptive or a direct basis.  Without clearing this final hurdle, the preponderance of the evidence weighs against his claim for service connection.  It follows that the benefit-of-the-doubt rule is not for application and that the appeal must therefore be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis, is denied.



____________________________________________
K. A. KENNELRY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


